Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2018/045727 08/08/2018, which claims benefit of the provisional application 62/543,044 with a filing date 08/09/2017.
2.	Amendment of claims 1 and 26, cancelation of claims 2-4 and 18, and addition of claims 28-31 in the amendment filed on 1/05/2022 are acknowledged. Claims 1, 5-17, 19-31 are pending in the application. No new matter has been found.  Since the newly added claims 28-31 are commensurate within the scope of invention, claims 1, 5-17, 19-31 are prosecuted in the case.
Responses to Amendments/Arguments
3. 	The rejection of claims 1 and 26 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 1/5/2022.
4.	Applicant's arguments regarding the rejection of claims 1, 5-17 and 19-27 under 35 U.S.C. 103 (a) have been fully considered but they are not persuasive.   
	Applicants state “The rejection “must therefore ensure that the written record includes findings of fact concerning the state of the art and the teachings of the references applied.” M.P.E.P. § 2141 II. “The key to supporting any rejection under 35 U.S.C. § 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious”; mere conclusory statements cannot be used to sustain an obviousness rejection. M.P.E.P. § 2141 IIL. Furthermore, core to the obviousness analysis, the rejection must establish evidence for predictability of the combination of prior art elements from the standpoint of one of ordinary skill in the art at see page 11. 
	Dangond et al. ‘591 discloses a method for treating or preventing multiple sclerosis or amyotrophic lateral sclerosis (ALS, i.e., a nerve injury or disease) in a human subject comprising administering to said subject a therapeutic amount of a histone deacetylase (HDAC) inhibitor, wherein the  HDAC inhibitor is selected from the group consisting of trichostatins A, B and C, or apicidins, see claim 16-17 in column 16.  Thus Dangond et al. ‘591 reads on the instant claims 1 and 26 using apicidins for treating multiple sclerosis (MS).
	Dangond et al. ‘003 discloses a method for treating multiple sclerosis (i.e., a nerve injury or disease) in a human subject comprising administering to said subject a therapeutic amount of a histone deacetylase (HDAC) inhibitor or HDAC3 inhibitor of a compound of formula (I), i.e., 
    PNG
    media_image1.png
    154
    302
    media_image1.png
    Greyscale
, see column 2. 
A specific compound 
    PNG
    media_image2.png
    159
    394
    media_image2.png
    Greyscale
(i.e., RGFP966) has been exemplified, see column 34. The dose range is from 5 mg/kg to 50 mg/kg with a formulation tablet, injection or capsule. Dangond et al. ‘003 reads on the instant claims 1 and 26 using RGFP966 for treating multiple sclerosis (MS).
	Jenssen et al. ‘244 discloses a methods of use for treating neurodegenerative or neuromuscular condition, as well as to treat a mammal suffering from a 
    PNG
    media_image3.png
    96
    393
    media_image3.png
    Greyscale
 (i.e., PDA106) has been exemplified, see column 23. Thus Jenssen et al. ‘244 reads on the instant claim 1 using PDA106 for treating CNS nerve injury or PNS nerve injury. 
	Barlow et al. ‘083 discloses a method for treating a nervous system disorder related to cellular degeneration, spinal cord injury, a psychiatric condition, cellular trauma and/or injury, or another neurologically related condition (i.e., a nerve injury or disease) in a subject or patient, said method comprising administering an HDac inhibitory agent, optionally in combination with another an HDac inhibitory agent, see column 50.  The HDac inhibitory agent is selected from trichostatin A, apicidin, MS-275, FK228, or SAHA, see column 50.  Thus Barlow et al. ‘083 reads on the instant claim 1 using apicidin or SAHA  for treating PNS nerve injury. 
	Soragni et al. ‘461 discloses a method for treating Friedreich ataxia (i.e., a nerve injury or disease) using a histone deacetylase inhibitor selected from HDACi 109 or RG2833. Thus Soragni et al. ‘461 reads on the instant claim 1 using RG2833 for treating CNS nerve injury. 
	                                  It is prima facie obvious by the teachings taught by the prior art Dangond et al. 
                       ‘591, Dangond et al. ‘003, Jenssen et al. ‘244, Barlow et al. ‘083, Soragni et al. ‘461
   

                      ... [T]he idea of combining them flows logically from their having  been individually 
                     taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 
                     (CCPA 1980), see MPEP 2144.06. Therefore Dangond et al.   ‘591, Dangond et al. ‘003,      
                     Jenssen et al. ‘244, Barlow et al. ‘083, Soragni et al. ‘461 render obviousness over the 
                     instant invention.  The rejection of claims 1, 5-17 and 19-27 under 35 U.S.C. 103 (a) over 
                    Dangond et al.   ‘591, Dangond et al. ‘003,   Jenssen et al. ‘244, Barlow et al. ‘083, Soragni 
                    et al. ‘461 is maintained.   Since claims 2-4 and 18 have been canceled, therefore the 
                    rejection of claims  2-4 and 18 under 35 U.S.C. 103 (a) has been obviated herein.
           
Claim Objections
5.	Claims 28-31 are objected to as being dependent on rejected claims 1 and 26.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 14, 2022